Citation Nr: 1417655	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-18 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 1969.  The appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefits sought on appeal.

The appellant testified at a Board hearing via video conference in August 2012 before the undersigned Veterans Law Judge sitting at the Board's Central Offices in Washington, DC, and the appellant sitting at the local RO.  A transcript of the hearing testimony is associated with the claims file.  The appellant submitted additional evidence after the hearing for which she waived initial Agency of Original Jurisdiction (AOJ) review and consideration of the evidence.  In light of the waiver, the Board may consider the evidence without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2013).

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The claims file indicates there may be additional outstanding service personnel records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ will ask the National Personnel Records Center to provide any additional service personnel records related to the Veteran, to include Airman Performance Reports.  All efforts to obtain any additional service personnel records will be documented in the claims file.

2.  The May 2011 JSRRC response to the AOJ reflects a search related to the Veteran's unit was requested for the period January to March 1968, which yielded negative results.  The Veteran's available service personnel records, however, reflect that `he served temporary duty in Southeast Asia from May to June 1967.  A November 2007 deferred rating decision notes the Veteran served in Thailand, but the Board finds no document to that effect in the claims file, to include the service personnel records.

The AOJ will make another request to the JSRRC to search unit records for the period May to June 1967 to determine any presence in Vietnam.  The search should also include an inquiry related to elements of the 776th TCS based at Ching Chaun Kang Air Base, Taiwan, which is where the service personnel records note the Veteran was assigned from February 1967 to May 1968.  The prior search was for a 776th TAS based at Tachikawa AB, Japan.

3.  Thereafter, the AOJ must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  After completion of all of the above, the AOJ should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the appellant, she and her representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriateaction must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



